IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MARC POPE,                           NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5846

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed October 9, 2015.

An appeal from the Circuit Court for Leon County.
James O. Shelfer, Judge.

Jeffrey E. Lewis, Regional Conflict Counsel, and Michael Jerome Titus, Assistant
Conflict Counsel, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MARSTILLER and MAKAR, JJ., CONCUR.